Citation Nr: 1312630	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  11-21 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right eye disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1973 to February 1974.  

This matter comes before the Board of Veterans' Appeals  (Board) from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above, which denied entitlement to service connection for a right eye disability.  

The Veteran testified before the undersigned at a July 2012 Central Office hearing.  A transcript of this hearing has been associated with the claims file.  

The Board remanded this claim for additional development in December 2012.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including VA medical records dated from April 2011 to January 2013, are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim.  

Pursuant to the Board's December 2012 remand, the Veteran underwent a VA eye examination in January 2013, in part, to determine what type of amblyopia he had in his right eye.  If the Veteran's amblyopia were determined to be a defect, the examiner was instructed to provide an opinion regarding whether it was at least as likely as not that any worsening of visual acuity during service had been a result of superimposed injury (e.g., eye straining during rifle training).  The examiner was specifically instructed to provide a rationale for any opinions expressed.   

On VA examination in January 2013, the examiner found that the Veteran had refractive amblyopia in the right eye.  He indicated that this type of amblyopia was a genetically/congenitally determined defect, not a disease.  He opined that the amblyopia was not due to or aggravated by the Veteran's period of service and that it was less likely as not that it was caused by or a result of superimposed injury during service.  In providing a rationale for the opinion, the examiner merely reiterated that the Veteran's amblyopia was a genetically/congenitally determined visual defect and based this opinion on Duane's Ophthalmology series, clinical experience, and expertise.   

The Board notes that the January 2013 examiner discussed the type of amblyopia that the Veteran had, finding that the refractive amblyopia was a defect instead of a disease.  However, he appeared to have provided an opinion regarding the etiology of the Veteran's amblyopia based only on a theory of direct service connection.  Specifically, the examiner found that the Veteran's refractive amblyopia was not directly due to his period of service, including a superimposed injury during service, because it was a genetically/congenitally determined visual defect.  According to VA regulations, because amblyopia of the eye is considered to be a developmental disorder, it is not subject to service connection on a direct basis, but instead, may only be subject to service connection with evidence of aggravation.  See 38 C.F.R. § 3.303(c) (2012); VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990).  The Court has held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, although the January 2013 examiner provided an opinion regarding the etiology of the Veteran's refractive amblyopia on a direct basis for service connection, he did not provide an opinion for whether the Veteran's amblyopia had been aggravated or worsened during his period of service due to a superimposed injury.  Given the above, the claims file should be returned to the January 2013 examiner, if available, in order to obtain an opinion regarding whether the Veteran's amblyopia was aggravated during service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Return the claims file to the examiner who conducted the January 2013 VA eye examination, if available.  The examiner should once again review the claims file and provide an opinion as to whether it is at least as likely as not that the Veteran's current refractive amblyopia of the right eye, was aggravated or worsened during service due to a superimposed injury (e.g., eye straining during rifle training).  The examiner should explain the medical basis for the conclusion reached.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  
 
2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



